Citation Nr: 1200672	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected narcolepsy.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1987 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for sleep apnea is decided.  

The Veteran has asserted that her sleep apnea was caused by her service-connected narcolepsy.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the record shows that the Veteran was diagnosed as having sleep apnea following her separation from active service and she has been receiving treatment for such at the VA Medical Center.  Also of record is an October 2010 letter from the one of the Veteran's physicians at the VA Medical Center, Dr. N.G.  In the letter, Dr. N.G. reported that the Veteran was treated for narcolepsy and that there was a higher prevalence of sleep disordered breathing problems in patients with narcolepsy. 

In the October 2010 letter, the Veteran's physician falls short of actually relating the Veteran's sleep apnea to her narcolepsy.  The fact that patients with narcolepsy have a higher prevalence of developing sleep disordered breathing problems does not mean that the Veteran in this case has sleep apnea that was caused or chronically worsened by her service-connected narcolepsy.  Therefore, this is inadequate evidence upon which to grant service connection.  However, given this evidence of higher prevalence of sleep disordered breathing problems in patients with narcolepsy, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of her sleep apnea, to include whether it was caused or chronically worsened by her service-connected narcolepsy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has reported that she has continued to receive medical treatment at the VA Medical Center.  Therefore, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding, pertinent VA medical records.

2.  Thereafter, the Veteran should be afforded a VA examination by a examiner with sufficient expertise to determine the nature and etiology of any currently present sleep apnea.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to any currently present sleep apnea as to whether there is a 50 percent or better probability that it is etiologically related to her active service or was caused or chronically worsened by her service-connected narcolepsy.  

The supporting rationale for all opinions expressed must be provided.  

3.  The RO or the AMC should undertake any other development it determines to be warranted.  

4.  Then, the RO/AMC should readjudicate the Veteran's claim for entitlement to service connection for sleep apnea based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


